DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 9/16/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2. 	No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.






Claim Rejections- 35 USC § 112  Written Description
4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11 and 16-20  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Costello, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
          Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, claim 1 is drawn to a gel composition comprising water, a alcohol, at least one copolymer of vinylpyrrolidone and acrylic acid, at least one coloring agent, at least one film forming agent selected from the group consisting of polymers including imide groups, low molecular weight sulfopolyester compounds and mixtures thereof, wherein the composition has a gel cross over point ranging from about 2 % to about 50 % strain, as measured at 25)C with a test parameter of angular frequency of 1.0 rad/s. 

(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is replete with regards gels containing copolymers of vinylpyrrolidine and acrylic acid and gels containing polyimide.  MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 



(2) Partial structure:
The specification discloses “Gel Crossover Point (Sol/Gel Point)”, means the point at which the G″ (loss modulus) intersects the G′ (storage modulus), reported in % strain. It is the point at which a composition goes from a more solid state to a more liquid state. An example of a method for determining gel crossover point is as follows: a Discovery HR-2 Rheometer by TA Instruments can be used, having 40 mm parallel plate geometry on a stainless steel flat peltier plate. The test can be run @ 25° C., with test parameter of angular frequency of 1.0 rad/s and logarithmic sweep: Strain % 0.1 to 1000.0%. 5 points per decade”. According to preferred embodiments, the gel compositions of the present invention have a gel crossover point ranging from about 2% to about 50% strain, preferably from about 3% to about 40% strain, and preferably from about 4% to about 30% strain, including all ranges and subranges therebetween.
However, the specification does not disclose what is needed to achieve the gel crossover point. A large genus of polymers are represented by claim 1 and no defining amounts. The specifications does not disclose which polymers and amounts of polymers are critical to obtaining the gel crossover point. 

A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials
The invention must be described in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. The specification does not disclose the structure function relation on what achieves the gel crossover. No amounts are disclosed as critical and a large genus of polymers are represented by claim 1. 

 (3) Physical and/or chemical properties and (4) Functional characteristics:
The claims imply any genus of copolymer of vinylpyrrolidone and acrylic acid and any genus of polymers including imide groups or low molecular sulfopolyesters compounds in an amount are suitable.

(5) Method of making the claimed invention:

Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification. The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims and what combinations would give the functional properties. As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad and generic, with respect to all possible compounds encompassed by the claims.   Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of the claimed therapeutics and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 

The claims lack written description because there is no disclosure the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad and generic, with respect to all possible variations of the genus of polymers and amounts encompassed by the claims. Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of the claimed therapeutics and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
           Accordingly, it is deemed that the specification fails to provide adequate written description of the genus of polymers embraced by the claims and the amounts which are needed in order to obtain the gel crossover point and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
A written description requirement generally involves the question of whether the subject matter of a claim is supported by the disclosure of the specification. The subject matter of the claims imply that any amounts of the polymers and any genus of the recited polymers (copolymers of VP and acrylic acid) and polymers having imide groups would achieve the gel crossover point however the claimed subject matter is not supported in the specification. Neither the specification nor the art indicate a relationship between the structure needed to obtain the recited properties (gel crossover point).  The claims recite physical properties that are not necessitated by the structural limitations (i.e., which ingredients and relative amounts). There is no guidance as to what needs to be included in the composition considering a large genus of polymers are embraced by the claims and at what relative amounts would be needed in obtaining the specific property (gel crossover point).For these reasons, the pending claims lack a written description.
Consequently, a burdensome amount of research would be required by one of ordinary skill in the art to bridge this gap. A skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation. 
Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Botschka et al. (US 20070231286) in view of Drzewinski et al. (US 2006/0084586). 
Botschka et al. (US 20070231286) (hereinafter Botschka et al.) disclose compositions such as an eyelid enhancer gel that contains water, Ultrathix P-100 (acrylic acid/VP crosspolymer) at 1 w/w % and Aquaflex XL-30 (polyimide-1) at 6.67 w/w % (see Example 16 para 0039). Timica® Gold Sparkle is disclosed which a pearlescent pigment. Botschka et al. disclose crosslinked, liner copolymer of poly(vinyl pyrrolidone-acrylic acid) (para 0010-0011). The ratio is outside the ratio as claimed however, Botschka et al. discloses that the copolymer can be from 0.1-20 wt. %  of the defined copolymer(para 0013). The copolymer is a crosslinked, linear poly(vinyl pyrrolidone-acrylic acid) copolymer copolymer (para 0014). Therefore, compositions may contain up to 20 wt % (i.e. ultrathix P-100).  Looking to Example 16, 20 % of Ultrathix P-100 and 6.67 of Aquaflex XL-30 would meet compositions where the ratio is 2.998 (about 3:1). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining “[t]hat which infringes if later anticipates if earlier”); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) (“Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.”); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., “not substantially less than 13%,” “not substantially below 17%,” and “between about 13[%] and 20%”); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).
It would have been prima facie obvious to one of ordinary skill in the art to vary the amount of rheology modifier and film formers. One would have been motivated to do so because Botschka et al. disclose they can be included in the compositions anywhere from 0.1 to 20 % (para 0022) and thus can be varied in order to provide the desired rheology properties for the composition. 
	Botschka et al. does not explicitly recite gel cross over point ranging from 2 % to about 50 % or 3-40 % strain as measured at 25°C with a test parameter of angular frequency of 1.0 rad/s , however, the only disclosure of the instant specification of  this feature are paragraphs 0025 and 0028 which recites "gel Crossover Point (Sol/Gel Point)", means the point at which the G'' (loss modulus) intersects the G' (storage modulus), reported in % strain. It is the point at which a composition goes from a more solid state to a more liquid state. An example of a method for determining gel crossover point is as follows: a Discovery HR-2 Rheometer by TA Instruments can be used, having 40 mm parallel plate geometry on a stainless steel flat peltier plate. The test can be run @ 25.degree. C., with test parameter of angular frequency of 1.0 rad/s and logarithmic sweep: Strain % 0.1 to 1000.0%. 5 points per decade”. No other description to obtain the property is provided. Absent any clear teaching in the specification of what needs to be present to achieve the recited properties, the Examiner takes the position that since Botschka disclose similar composition with similar polymers in similar amounts when optimized, one skilled in the art would expect similar properties. 
While Botschka et al. does not disclose “alcohol”, Example 18 does incorporate alcohols such as butylene glycol and Drzewinski et al. (US 2006/0084586) (hereinafter Drzewinski et al.) disclose similar compositions that contain Aquaflex XL-30 (polyimide-1) and acrylic acid and vinyl pyrrolidone copolymers (Ex 1) where the compositions can contain one or more additional cosmetically acceptable additives which are chosen from colorants and alcohols (para 0177).   The physiological and cosmetically acceptable medium may consist exclusively of water, a cosmetically acceptable solvent or a blend of water and a solvent such as lower alcohol such as ethanol (para 0589). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include alcohols such as ethanol in the compositions of Botschka as the cosmetically acceptable medium as taught by Drzewinski et al. the medium can consist of water alone or water and solvent (ethanol). Additionally, certain alcohols can be incorporated for its thickening properties such as arachidyl alcohol (para 0178 and 0220-0221). Thus, alcohol could also be incorporated for its thickening properties.

RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that as in the previously submitted declaration, the gel crossover point for Example 16 in Botschka was 107 % strain. The compositions are highly neutralized owing to the presence of triethanolamine added to thicken the composition and such neutralization results in different gel crossover point characteristics. 
In response, the Examiner respectfully submits that the previous arguments have been maintained. Example 16 is merely one embodiment and Botschka does not limit the composition as  it would have been prima facie obvious to one of ordinary skill in the art to vary the amount of rheology modifier and film formers because Botschka et al. disclose they can be included in the compositions anywhere from 0.1 to 20 % (para 0022) and thus can be varied in order to provide the desired rheology properties for the composition. 
Example 16 contains the same ingredients as recited by claim 1 (vinylpyrrolidone and acrylic acid, coloring agent and film forming agent from polymers including imide groups). Ultrathix P-100 (acrylic acid/VP crosspolymer) and Aquaflex XL-30 polyimide-1 meet  the structural limitations of claim 1. Claim 1 does not provide for any amounts of these ingredients. While claim 8 recites a ratio, it is noted that Example 16 falls outside the claimed ratio of copolymer of vinylpyrrolidone and acrylic acid to film forming agent. There is no evidence that it is due to the amounts as to why the gel crossover rate was not within the claimed range despite the same polymers being used. Botschka et al. disclose that the copolymer can be anywhere from 0.1-20 % and thus may contain up to 20 % and the ultrathix is  not limited to the 1 % of Example 16.  Applicants have not demonstrated that it is solely due to the inclusion of the triethanolamine as to why a  different gel crossover rate was achieved because the amounts of the two polymers are not limited to the one exemplified in Example 16. When factoring that the ultrathix can be 20 %,  Applicants have not shown that 20 ultrathix wouldn’t achieve the same gel crossover point. Using 20 % ultrathix would provide for copolymer of vinylpyrrolidone and acrylic acid and film forming agent present in an active solid content ratio of greater than 1.5:1 (i.e., roughly 3) which meets the structural limitations of the claim. The instant specification is limited in its teaching as to what is critical to the composition to achieve the gel cross over points and it is not clear what needs to be in the composition to arrive at the gel crossover point as claimed. Example 16 meets the structural features as currently claimed in claim 1 yet the gel crossover point is not the same. The reference is not limited to Example 16 however, as the amounts can be optimized as disclosed the ultrathix can be form 0.1-20%. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Additionally, "products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Claim 1 recites a gel composition comprising water, coloring agent, at least one copolymer of vinylpyrrolidone and acrylic acid and at least one film forming agent. The claimed  structure is met by Example 16 of Botschka yet the gel crossover is not the same thus it is unclear what is essential to the composition and what amounts are needed to achieve this feature. The gel cross over point is a parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Absent any evidence of unexpected results, optimization of the gel crossover point would have been obvious to one of ordinary skill in the art at the time of Applicants invention. The Examiner did not indicate inherency but rather stated “when optimized” in the statement that “absent any clear teaching in the specification of what needs to be present to achieve the recited properties, the Examiner takes the position that since Botschka disclose similar composition with similar polymers in similar amounts when optimized, one skilled in the art would expect similar properties”. While alcohol was added to the claim, it  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include alcohols such as ethanol in the compositions of Botschka as the cosmetically acceptable medium as taught by Drzewinski et al. the medium can consist of water alone or water and solvent (ethanol). Additionally, certain alcohols can be incorporated for its thickening properties such as arachidyl alcohol (para 0178 and 0220-0221). Thus, alcohol could also be incorporated as the pharmaceutically acceptable medium or for its thickening properties.

CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615